UNITED STATES DISTRICT C()URT
DISTRICT OF CONNECTICUT

 

 

MICAH BAILEY, :
Plaintiff, : Civ. No.
v.
JURY TRIAL DEMANDED
NEXSTAR BROADCASTING, INC.,
MAY 3, 2019
Defendant.
COMPLAINT

Plaintiff Micah Bailey (hereinafter “Plaintiff”) by and through his attorney Kirsten M.
Schneider, of Lavv Office of Kirsten Schneider, LLC, files this Complaint against the Defendant
Nexstar Broadcasting, Inc. (hereinafter “Defendant”). Plaintiff alleges as follows:

I. PRELIMINARY STATEMENT

This is Plaintiffs complaint asserts claims for: (l) gender discrimination (Title Vll), (2)
gender discrimination (CFEPA), (3) retaliation, (4) hostile Work environment, (5) breach of
contract, (6) breach of covenant of good faith and fair dealing, (7) defamation - slander per se,
(8) defamation - libel per se, (9) invasion of privacy ~ false light, (lO) Wrongful discharge in
violation of public policy, (l l) negligent infliction of emotional distress, and (12) intentional
infliction of emotional distress.

II. JURISDICTION, VENUE & PARTIES
l. Plaintiff is a resident of the State of Connecticut, having his principal residence at

Hamden, CT. Plaintiff is currently 26 years old.

III.

Defendant, Nexstar Broadcasting, Inc., is headquartered at 545 E. John Carpenter
Freeway, Suite 700, lrving, Texas 75062. Defendant acquires, develops, and operates
television stations in the United States.

Nexstar Broadcasting, Inc. owns and operates WTNH~TV. WTNH-TV is a television
station located at 8 Elm Street, New Haven, Connecticut 06510. Plaintiff was employed
with Nexstar Broadcasting, Inc. and worked for WTNH-TV when he was unlawfully
terminated

This action is authorized and instituted pursuant to 29 U.S.C. § 621, et.seq., and pursuant
to 28 U.S.C. Sec. 451, 1331 and 1343(3) and (4). This Court has supplemental
jurisdiction pursuant to 28 U.S.C. § 1367.

All of the allegations made herein occurred within the territorial jurisdiction of the

United States District Court for the District of Connecticut

PR()CEDURAL PREREQUISITES

On December l3, 2()18, Plaintiff filed his charge discrimination against Defendant with
the Boston Area Office of the Equal Employment Opportunity Commission (EEOC). On
December l4, 2018, Plaintiff filed his charge of discrimination with Connecticut
Commission on Human Rights and Opportunities (CHRO). A copy of the dual charge was
sent to the Defendant on the same dates.

On February ll, 2019, Plaintiff received his Notice of Right to Sue letter from the EEOC
regarding Nexstar Broadcasting, Inc., charge number 523-2019~00465. (Exhibit A).

Gn April 3 2019, Plaintiff received his Release of Jurisdiction from the CHRO regarding
Nexstar Broadcasting, Inc., charge number 1930331. (Exhibit B).

All administrative prerequisites to the institution of this action have been satisfied

IV. STATEMENT OF FACTS

10. In February 2014, 4 months before Plaintiff graduated from Quinnipiac, he was employed

with WTNH~TV, News 8 in New Haven, Connecticut as its Assignment Editor. Over the

next year Plaintiff worked tirelessly and was promoted to News Producer in January

2015. As a News Producer, his job duties included:

ii.

Produce consistently or filled-in on nearly all shows under the WTNH News
8 franchise, including: 5 am, 6 am, 9 am, Noon, 5 pm, 6 pm, l() pm & ll
pm.

Research all local and national news that should be shared with the public

each day.

iii. Plan special segments, interviews, and stories that will appeal to the
audience

iv. Work with broadcasters to develop stories and determine the order of the
news.

v. Write scripts for newscasters and prepare them for clips and images being
shown.

vi. Coordinate the visual aspect of news stories, including decisions of what
video and pictures for editors to generate for broadcasts

vii. Study demographics and marketing to determine the best target audience and
content for the broadcast

viii. Schedule special guests for certain stories and segments

ix. Assist on~location broadcasters in plans for live broadcast, such as
determining location, interviews, clips to be shown, etc.

x. Write news stories/produce daily news briefs for mass digital distribution
through WTNH.com website, Twitter, Facebook and radio updates.

ll. Plaintiff has always been qualified for his position. In the last several years, he has

always received excellent performance reviews. His creative work has earned acclaim

and his colleagues have always applauded his work ethic and performance Plaintiff was

l2.

13.

never disciplined for his work performance or placed on a performance improvement
plan.

At work, Plaintiff was part of the weekdays nightside news team. The team consisted of
Darren Kramer, Ann Nyberg, and Anne Craig, all longtime television personalities and
news anchors. They were all peers and reported to Chuck Carter, Assistant News
Director. Every day since June 2016, he would work closely with this team to produce
and broadcast the 10 pm nightly newscast to the state of Connecticut Also, a part of this
team were various editors, reporters and photographers

In December 2017, Amy Hudak was hired as a Reporter. Amy was nice and Plaintiff and
she worked well together. She was quite flirtatious with Plaintiff She would flirt with
Plaintiff by referring to him being a producer (not on camera), and how he should be on-
camera because he “has the look.” She was insinuating that Plaintiff is good looking
enough to be in front of the camera. She would also comment about how she liked his
hair. She would also spend extra time at Plaintiff s desk talking to him and it was
noticeable to others that she was trying to flirt with Plaintiff and send signals showing her
romantic interest in him. On one occasion, on or about January/February 20l8, Plaintiff s
co~worker, Darren Kramer, said to Plaintiff something like, “What do you think about
Amy, she’s into you.” Amy Hudak and Plaintiff are approximately the same age and
Plaintiff was single. Amy had a boyfriend at the time that was a long-distance
relationship She and her boyfriend were co-workers at previous news station. The
flirtatious relationship between them was obvious to their co-workers, but Plaintiff kept
an arm’s length from her because she had a boyfriend. Plaintiff considered her a good

friend.

l4.

l5.

On about February 14, 20l8, as Plaintiff was leaving News 8 for his dinner break and
Amy was leaving for the day, she offered Plaintiff a ride to the Elm City l\/larket, to
which he accepted At first, Plaintiff rejected the offer because the market is so close,
only down the block, and he normally would walk. But she said “No come on, l insist.”
As Amy dropped Plaintiff off in front of the market, just before getting out of the
passenger seat, Plaintiff gave a friendly, meaningless and quick one-armed half-hug and
cheek-to-cheek gesture as simply appreciation for the ride and “goodbye”
Simultaneously, Plaintiff said “thank you” and they both said goodbye. Amy showed no
negative change in energy or reaction as that happened Then, immediately afterward,
Amy initiated a text message exchange, engaging in a friendly, somewhat flirty
conversation. There was no objection or unwanted physical contact as she would later
claim. Plaintiff was just saying good bye to his friend, thanking her for a ride to the
market.

On Saturday, February l7, 2018, Amy asked Plaintiff out on a date, for which he
accepted For weeks, Amy and Plaintiff had been talking about getting together for a
drink sometime When they were working, she would always hint out loud, even within
the newsroom, that she never really had any big plans on her weekends. While texting
back and forth that Saturday morning, Plaintiff suggested they do something together
because Amy said ‘she’s around,’ To which Amy responded with “Do you want to grab a
drink?” Plaintiff said, “Yes [he]’d love to grab a drink. What time works for you?” Her
answer, “Anytime any place.” She initiated the idea to go out for a drink. Their plans
never included going out with a group of co-workers, as she would later claim. They

solidified plans over text to go to a wine bar near Plaintiff s apartment that night.

l6.

l7.

l8.

19.

20.

They continued to text a little throughout the day, all in good spirit, including Amy
sending a picture of her and her cat snuggling.

Despite a snowstorm making driving conditions challenging, Amy was willing to drive
herself from Hamden to New Haven to meet up with Plaintiff. She parked in the parking
lot outside his apartment and they walked together to the wine bar. Amy and Plaintiff sat
by the front door and ordered a bottle of wine Many others were at this wine bar, they
were not secluded in any way. They spent 2-3 hours talking about everything from News
8 to her transition to the new job, life, family, goals, etc. At one point while conversing,
they even held hands for a few minutes, without any resistance, force, or signs of
discomfort Their interactions were mutual. Her right hand and Plaintiff s left hand, as
snow fell outside the window behind them.

The wine bar began closing up at ll pm, and they were one of the last customers there
There was no rush to leave, both of them enjoying their time They walked out of the bar,
while the snow was still falling, and Plaintiff asked Amy if she would like to see his
apartment as they approached the parking lot. She gladly said, “Yes.”

Before Plaintiff left his apartment for the evening, Plaintiff intentionally left his lights on
because he likes to come home to a lighted apartment Plaintiff” s apartment was well-lit
on arrival.

They spent no more than five minutes in his apartment Quick, small tour. .. Amy said
she liked the apartment They didn’t even sit down. Plaintiff didn’t even offer her water
or a drink, which would have indicated her staying at.his apartment longer. Plaintiff was

being cautious because this was a new relationship As a gentleman, Plaintiff offered to

2l.

22.

walk her back to her car because it is still snowing outside She said that was sweet of
Plaintiff

They arrived back to Amy’s car in the well-lit public parking lot. They stood beside her
car, with snow-falling creating quite the ‘Winter Wonderland’ scene, they wrapped up
their goodbye conversation looking right in each other’s eyes, and then they kissed. They
met halfway and consensually kissed for about lO-l5 seconds. After they kissed, Amy
then word-for-word says, “I can’t do this to Jim.” (Jim is her long-distance boyfriend,
who she had repeatedly verbally berated over the past months, not only to Plaintiff but to
other coworkers.) She would say things to Plaintiff like “l don’t plan on visiting him,”
“he never visits me,” and that the relationship was likely ending sooner or later. Amy
even said she had plans to turn down his marriage proposal The relationship was failing
and essentially already over, according to Amy.

After they kissed and she said, “I can’t do this to Jim”, Plaintiff immediately took half a
step backwards, looked off to the side reflecting on what she said, and he responded, “I
totally understand l’ve been on the other side .. I know what that’s like lt’s not easy.”
Plaintiff’s response confirmed to her that he heard her loud and clear. Her natural,
instinctual choice of words “I can’t do this to Jim,” is centered around her own actions
with the choice of the word “l.” She did not say, “We can’t do this,” nor did she say
anything along the lines of it being inappropriate because they worked together
professionally lt simply revolved around her personal decision and willingness to
become mutually involved with Plaintiff, and its possible impact on her relationship with

her boyfriend

23.

24.

25.

After the comment about Jim, they said goodbye to each other, without tension or any
negative energy, they hugged and kissed each other again for about five-ten seconds
(shorter than the first kiss, but still by definition a full, mutual kiss and hug). As Amy got
in her car Plaintiff said, “Hey text me when you get home safely so l know you’re okay”,
because roads were covered in snow and he was concerned about her driving. Amy
replied, “I willl” New Haven to Hamden are adjacent, the drive should only take 15
minutes or so. So, Plaintiff waited about an hour before texting her hoping she got home
safely, and thanking her for coming out and for the great time She never answered the
text.

On February 18, 2018, Monday, back at work, Plaintiff walked past with a simple wave
to Amy and the photographer she was speaking to in the parking lot. ln the newsroom,
Amy did not interact with Plaintiff, so he gauged his interaction with her based on her
behavior, which was honestly surprising to see The only communication that day was
when Plaintiff mentioned a “Report-lt” email the station received that Plaintiff thought
Amy might find funny, which she did laugh at and had a light-hearted response to.
Plaintiff read it out loud to her with others around in the newsroom. (The email had to do
with competitive swimming Amy used to be a competitive swimmer.)

On Wednesday, February 20, 2018, Plaintiff learned that Amy made two false claims
against him to Human Resources The first false claim Amy made to Human Resources
was, “ln January 2018, l\/licah Bailey walked me out to my car. At her car Micah kissed
her on the cheek. She said that she brushed off his advances and he said that in l\/liami,
where he grew up, that’s how they act towards all of their friends.” This was a false

statement This was made with malicious intent. This event did not happen

26.

27.

28.

29.

The second false claim Amy made to HR about Plaintiff is, there was “an unwelcome
kiss on the mouth after we met for drinks on February l7, 2018 date.” She stated, “On
February l7, 2018, after an evening out with what was supposed to be a group of co-
workers, Micah made another unwanted advance towards her by kissing her on the
mouth. She was very surprised by the nature of the kiss and it was very unwelcome She
told him no but she said that he kissed her again.” This was a false statement These
statements were made with malicious intent The date was never supposed to be with a
group of friends and the kiss and romantic interaction were mutual and consensual Amy
never said “no.” She consensually kissed him.

Plaintiff learned that Amy made these false claims against him when, on February 20,
2018, Keith Connors called him into a meeting with Lisa Newell, HR, and Ricky
Santiago (Union Representative) and told Plaintiff that a female has made two claims of
unwanted physical contact Plaintiff was shocked that a co-worker had complained about
him. At first, Plaintiff was not told who made the complaint nor was he told the details of
the complaint

During this meeting with HR, not knowing any details of the allegations against him,
Plaintiff provided HR with an honest response to the accusations Plaintiff responded that
the first false allegation never even happened, and a detailed account of the timeline
refuting the second false allegation Plaintiff respectfully denied any wrongdoing on his
part. Zero intent, zero threat, zero harassment

Plaintiff did not know Amy completely fabricated an alleged January 2018 incident
Plaintiff did not know Amy lied to HR about their date being “what was supposed to be a

group of co-workers”, before giving his account of the story. Plaintiff did not know Amy

30.

lied about him making “another unwanted advance”. Plaintiff did not know Amy lied
about her being “very surprised .. and it was very unwelcome”. Plaintiff did not know
Amy lied, saying “she told him no but she said that he kissed her again”. Details of the
written complaint against Plaintiff were not provided to him until eight weeks after his
firing, once he was finally given his personnel file by NABET Local 14 President Joe
D’addesse. Even then, the report was vague, calling Amy “a female” and not using her
name, and it was littered with false statements. When Plaintiff was asked to tell HR his
side of the story, Plaintiff did not know what he was responding to. Nonetheless, Plaintiff
provided the truth.

After briefly explaining his side of the story to HR, Lisa Newell cut him off and said, to
him, “lt sounds like you took advantage of a woman who is going through a lot, who was
just looking for a friend in a time of need.” Plaintiff was stunned by Lisa’s comment
This was a hostile statement Lisa asked Plaintiff very few questions Lisa was clearly not
interested in listening to Plaintist account of what happened and had already judged
him. She was treating him differently than she treated Amy. Lisa discriminated against
him because he is male Then, Lisa and Keith both suggest that Plaintiff take full
responsibility and apologize to Amy. Again, shock. Why was Plaintiff being forced to
apologize for something that did not happen? They demanded an apology and
disregarded the facts presented in Plaintiff”s side of the story. They did not consider that
perhaps Plaintiff was telling the truth and that Amy’s accusations were false or
unfounded They are calling this their “investigation,” but in light of the #l\/[eToo
movement and being the male involved, they were quick to judge, quick to demand

Plaintiff accept the blame, and quick to disregard his honest and truthful response to the

10

31.

32.

33.

accusations Lisa and Keith did not treat Amy in this same disrespectful manner. She
was listened to and believed without question Plaintiff was treated differently because he
is male

In this meeting Plaintiff suggested that he had all the text messages that lead up to their
February l7, 2018 date He offered to show them to Lisa and Keith. However, Lisa and
Keith were not interested in hearing his side of the story and ignored the offer of
evidence

WTNH/News 8 failed to investigate fully, by failing to acquire any text messages or
communications related to the claims In the written documentation of the complaint
management admits to not retrieving any text messages

On February 22, 2018, Plaintiff was required to report back to HR and join a meeting
with Amy, Lisa Newell, and Keith Connors Plaintiff was told that he was required to
apologize to Amy, even though he told HR the claims were false Plaintiff’s union
representative Ricky Santiago, was not present at the meeting Plaintiff expected union
representation but no one was present to represent him. Lisa and Keith initiated the
meeting, without Amy in the room, by sharing that they made the decision to issue him a
verbal warning They give Plaintiff another stern reminder regarding his apology that
“shorter is better,” (despite having numerous unanswered questions, and having denied
her accusations), and that Plaintiff should, “just apologize and take responsibility.” Lisa
then told Plaintiff that this incident does not go on his record, nor does it get shared with
corporate (Nexstar Media Group, Inc.). Plaintiff was shocked that Lisa and Keith
discouraged him from asking questions Plaintiff would have asked questions, but he

could tell from their tone of voice that he should not They coerced Plaintiff to make an

ll

34.

35.

apology to Amy for something he did not do, and enticed him to do so by assuring him
that WTNH would not tell corporate

Amy entered the room and the meeting lasted for about 10 minutes Plaintiff apologized
like he was instructed and made the promise to her and everyone to remain entirely
professional and have complete focus on the job they were there to do. Amy then gave
her well-crafted, quite theatrical response, over-acting with dramatic delivery. She
pretended to be quite upset saying things like, “l drove home crying hysterically to my
boyfriend on the phone He was heartbroken.” etc. Plaintiff believes that she was acting
and these emotions were not real because later that same day, she was seen laughing and
carrying on like nothing was wrong. Previously and frequently, she had also complained
that her relationship with her boyfriend was virtually over. Now all of the sudden she is
acting upset Something was not right

Apparently, Amy quickly recovered from any upset she felt because of the interactions
that she claimed were unwanted Shortly after filing her false complaint against Plaintiff,
she accepted a new role at WTNH/News8, working nights (week nights) as a reporter on
the show Plaintiff produced This was a promotion This promotion was given to her by
News Director, Keith Connors Previously she worked weekend nights Working
weekday nights is certainly a preferred schedule versus working weekend nights This
was a promotion as a Reporter because of the increased exposure of reporting on the
weeknight newscasts rather than the weekend nights. More people watch News 8 during
the weeknights. lf she was so distraught by their interactions, why would she accept this
role, and why would WTNH/News 8 place her in this position? On l\/[arch 6, 2018,

shortly after Amy began working nights with Plaintiff, she emailed him complimenting

12

36.

37.

38.

his producing of the show that night Her email sated, “Really solid with a great sense of
urgency. Live teases and extra 10:30 live element were great! (Bob also can do no wrong
in my eyes) Amy.” This was totally unnecessary (no one does this, not even Plaintiff’ s
bosses would), but even more so given their very fresh history (just three weeks prior, she
had accused Plaintiff of sexual harassment). Plaintiff remained professional, and
responded to her email, “Thank you very much. Always with urgency is the goal! Nice
job tonight Welcome to nightside.”

Keith Connors’ hostile act by placing Amy Hudak, on the same shift as him and placing
her in a role that made them work more closely together, shortly after she accused
Plaintiff of sexual harassment was outrageous Keith intentionally placed Amy in this
position to cause him undue stress and anxiety. lt was as if Keith was taunting Plaintiff
and purposely making his work life more stressful. This hostile act altered the terms and
conditions of Plaintiff’s employment by creating a more hostile environment making it
more difficult to do his job. This was an adverse employment action

Thereafter, work went as usual. Plaintiff continued to do good work and interacted with
Amy only at work, and refused to respond to her flirtatious behaviors toward others
around Plaintiff remained professional towards her at all times Weeks later, Assistant
News Director Chuck Carter even vouched to HR on Plaintiff s behalf, that his
professionalism working with Amy Hudak following the matter was quote, “Exemplary.”
Amy however, continued to flirt with co-workers. Her behavior promoted a sexually
charged hostile work environment Amy was not disciplined for her behaviors

Plaintiff was Amy’s equal at work, Plaintiff was her peer, not her supervisor and he had

no managerial authority over her at work,

13

39.

40.

41.

42.

On information and belief, a few months later, Amy broke up with her boyfriend and she
promptly continued dating other men

The verbal warning Plaintiff received because of Amy’s false statements caused him
damage to his exceptional reputation at work and later caused him damage because he
was terminated, in part because of Amy’s false statements People whispered about
Amy’s accusations, and her false statements caused a hostile work environment
WTNH/News 8 did not consider Plaintiff`s side of the story or consider that his rendition
of the events was the truth. Amy was immediately believed because she is female and
Plaintiff was not believed because he is male Plaintiff was treated differently because he
is male

On Friday night April 6, 2018, a group of four work friends went out for drinks in
downtown New Haven, (Plaintiff, l\/[att Buynak, Producer, Ron Kauffman, Photographer,
and Alexandra “Alex” Conroy, Editor.) They first went to The Regal Beagle, then to
Geronimo, then eventually picked up pizza at Aladdin Crown Pizza and ate it altogether
while walking back to the station

While at Geronimo, Alex Conroy (female) snapped some videos of the group hanging out
together having a good time, and she even posted an individual video of Plaintiff, and
tagged him in it, on her ‘lnstagram Story’... Something all of her friends and followers
can see One would not post anything about somebody they don’t care for or don’t like
Posting a video of someone you like is pretty common practice across social media. This

posted video was an immediate sign of admiration towards Plaintiff,

14

43.

44.

45.

That night while they were hanging out together, Alex was acting towards Plaintiff as she
normally did at work, She was giving Plaintiff “the eyes” suggesting that she found him
attractive, she was nervous laughing, acting flirtatious and joked with Plaintiff

After getting back to the station, everyone hung out for a little bit before getting in their
cars to leave Alex got in her car, and Plaintiff got in his car. Plaintiff sent Alex a
message on Instagram and suggested she not leave yet and asking if he could come say
bye, to which she said, “Sure? Haha.” So, Plaintiff walked from his car over to her car
and he sat in the passenger seat Alex and he chatted for about a minute or two, and in
that short conversation came up the fact that they “matched” on the social dating app
Tinder. The discussion about them both “swiping right” is what led them to start kissing.
Alex and Plaintiff matched (both swiped right) on Tinder, approximately two months
prior to this night The first message Plaintiff received from Tinder about Alex was, “You
matched with Alexandra on 2/10/18.” The first message came from Alex. .. although in
the initial messages she said that Ron Kauffman (another WTNH employee and friend of
Alex’s) took her phone and messaged Plaintiff on her behalf, from her account Plaintiff
asked if it actually was Ron, then he jokingly replied, “l\/[aybe it was, but who was it that
swiped right? I think we need a News 8 investigation.” Alex responded to his question
and said, “l swiped right.” Swiping right means that you like that person and it allows
users to chat if both users swiped right

Alex and Plaintiff began kissing in her car. The kissing lasted about 5 minutes before _
for lack of better words _ coming up for air. They both giggled and smiled in a blushing
type of way, the way people do when they have a new crush. In the time that they paused,

Alex NEVER said or showed that she felt uncomfortable She NEVER said “No.” She

15

46.

47.

48.

NEVER said, “Stop.” Everything she was doing, behavior and body language,
represented that of someone giving full consent to the mutual actions

They soon started kissing again, even more enthusiastically. At that point they are
holding hands, too. Plaintiff then placed her hand near his private area, as a gesture
inviting her touch. This was done completely without force on his part and without
resistance on her part She did not pull her hand away. Plaintiff did not hold his hand
there forcing her to touch him, he simply placed her hand gently and took his hand away.
On her own will, she took that invitation and proceeded to touch Plaintiff on her own
Plaintiff took that as a clear sign that she was still consenting to everything happening
Plaintiff then touched her the same way she was touching him. In response to Plaintiff’ s
touching she began moaning from pleasure This pleasurable moan told Plaintiff that
everything was mutual and it is something she is enjoying Once again, there was no
resistance or negative change in body language and the words “Stop” and “No” were
NEVER SPOKEN. (In the claims she made to HR, she outright lied by saying “She
became uncomfortable with the nature of the physical contact and told him to stop”.)

All of the actions described happened entirely over their clothing All articles of clothing
were on and remained on.

As the kissing and touching came to an end after about another 5 minutes, they again sat
back and smiled, light-heartedly reflecting on the situation Plaintiff then asked her if she
would like to come over to his place, to which she responded, “l would, but not tonight.”
Plaintiff then asked if she felt okay to drive home, to which she said she did They said
goodbye, Plaintiff got out of her car and he walked back to his car, got in, and drove

home

49.

50.

51.

52.

53.

54.

Plaintiff wanted to make sure Alex arrived home safely. He was excited about a possible
new relationship with her. Plaintiff messaged Alex when he arrived home asking if what
happened was okay with her given the fact that they are co-workers. Plaintiff woke up in
the morning and she had not responded Typically, she is always quick to respond to
messages So, Plaintiff messaged her later in the morning, and said that what happened
didn’t have to happen again if she didn’t want or that it can, but that Plaintiff just wanted
to know that everything was okay. Plaintiff was simply making an effort to gauge her
feelings moving forward Plaintiff hoped there would be no tension at work, or confusion
about the situation All of his messages were from a place of concern and hopefulness,
with pure intentions and were in no way a threat or harassment

Alex Conroy and Amy Hudak worked the same shift at News 8. On information and
belief, Amy and Alex are friends, and are friends with the same group of co-workers
Plaintiff was Alex’s equal at work. Plaintiff was her peer, not her supervisor and he had
no managerial authority over her at work.

On April 12, 2018, Plaintiff was brought into Chuck Carter’s office and notified that
“Another female has made complaints against me.” Plaintiff was told to report to HR,
Before reporting to HR, Plaintiff tracked down the closest Union Representatives, Ricky
Santiago and JP Coleman, to accompany Plaintiff in the meeting ln the meeting are:
Plaintiff, Ricky Santiago, JP Coleman, Chuck Carter (then Assistant News Director), and
Lisa Newell,

During this meeting, Plaintiff learned of Alex’s claim against him. Lisa Newell shares
that Alex made one claim of “unwanted physical contact” that happened on April 6,

2018, But Lisa did not share any details regarding Alex’s claim before Plaintiff was

17

55.

56.

57.

58.

required to tell Lisa what truthfully happened For a second time, Plaintiff was required to
respond to unknown allegations

Plaintiff provided Lisa with an honest response to the false claim of “unwanted physical
contact,” a detailed account of the timeline of the interaction, and respectfully denied the
accusation that physical contact was not welcome Zero threat zero harassment no one
said, “No,” or “Stop.” Those words were NEVER spoken and Alex was clearly
participating equally in the physical contact She was touching Plaintiff as well. Her body
language/actions reflected that of two adults consensual in the moment

At this meeting, Plaintiff told Lisa that the consensual incident occurred after work hours,
in the News 8 parking lot between two mutually-interested adults Plaintiff told her that
he had Tinder and Instagram messages to prove the mutual interest Plaintiff also offered
to show her these messages, but Lisa was not interested in hearing his side of the story, or
seeing any proof that the alleged “unwanted physical contact” was actually mutual and
consensual. Plaintiff was treated differently than Alexandra Conroy.

Plaintiff’s response to the brief, vague claim against him took about 5 minutes, and Lisa
Newell had no response They sat there speechless for several seconds as Plaintiff
assumed Lisa would ask follow-up questions or share with everyone what Alex accused
him of. Lisa did not share that information Lisa did not ask a single follow-up question,
implying she heard everything she needed to hear already. On information and belief,
when Alex complained, Lisa took time to ask her questions and listen to her. Plaintiff
was treated differently because he is male

Lisa failed to thoroughly investigate this situation by not asking Plaintiff follow-up

questions Her lack of concern about his recollection of the events told Plaintiff that she

18

59.

60.

61.

had a preconceived judgement of the case and him, and once again, discriminated against
Plaintiff because he is male Plaintiff remembered Lisa’s previous discriminatory and
hostile comment to him in February that he “took advantage of [Amy].” He was worried
that she would discriminate against him again Plaintiff offered Lisa a second chance to
view the text messages between Alex and him, and again was ignored Lisa did not want
to hear his side of the story or consider that Alex made a false statement against him.
WTNH/News 8 also failed to investigate fully by failing to gather witness accounts, and
acquire all messages and evidence related to the case Alex’s story was taken as the truth
and Plaintiff s narrative was disregarded

At this same meeting Chuck Carter shared with everyone in the room that Plaintiff was
exemplary moving forward working with Amy Hudak after that situation Carter shared
that she and he have had to work closely every night as producer-reporter, and that she
has even been comfortable enough to often come to Plaintiff’ s desk to discuss matters
regarding her story/the show.

Lisa ended the meeting by informing Plaintiff that all of the information will be shared
with corporate and that corporate’s HR will make the final decision, which will be
shared with Plaintiff on l\/londay, April 16, 2018, At this point Plaintiff was scared for his
job. Lisa was not listening to him or considering his side of the story, lt was clear that
she believed Alex. lt was clear that she had already decided that Plaintiff should lose his
job because of these false accusations She was using “corporate” as a shield and not
taking ownership for her failure to investigate the truth of the matter.

Because of the overwhelming fear Plaintiff had that the truth was being ignored by HR

again, Plaintiff asked Lisa if he would be given the opportunity to resign instead of being

19

62.

63.

64.

potentially fired Plaintiff explained to Lisa, and the others in the room, that if his
employment was going to end, Plaintiff was hoping to leave without his reputation being
tarnished further and to keep the terms of his departure confidential. Lisa told Plaintiff
that resigning would be an option

Once this meeting ended, Plaintiff went for a walk with Union Representatives Ricky
Santiago and JP Coleman, to gather his emotions and talk about what is next to come
They reminded Plaintiff everything he shared with them would be “always confidential.”
Plaintiff was very emotional with them and confused The fact that Plaintiff’ s
conversations with Ricky and JP remained confidential was comforting, but Plaintiff was
still very upset Plaintiff told them that Alex’s accusations were false He told them that
Amy’s accusations were false Plaintiff said this to them several times He told them that
he felt that he was not being treated fairly and that Amy and Alex were being treated
better than he was Plaintiff told them that his side of the story was not being considered
while Amy and Alex were believed instantly. Plaintiff told them that he felt that he was
not believed because he was male Plaintiff tried returning to his desk to get back to
work, but then Chuck Carter asked to chat with him and suggested he go home Carter
later called Plaintiff that night and left a message asking that Plaintiff stay home from
work the next day (Friday).

On information and belief, after Plaintiff`s walk with Ricky and JP, they reported back to
Lisa and Keith Connors and told them what he had shared, that he felt he was not being
treated as fairly as Amy and Alex.

On Monday April 16, 2018, Plaintiff came to work at his usual time of 3:00 pm, with

instructions to meet in Keith Connors’ office and that he should have a Union

20

65.

Representative in there with him. Plaintiff spent 15-20 minutes looking around the station
and waiting for Ricky Santiago, the Union Representative Plaintiff spoke to two
employees in near proximity to where he would usually be, and both said they had not
seen him yet Plaintiff could not find him anywhere Which was odd because Ricky was
usually easy to find While on the phone with Keith Connors, Chuck Carter saw Plaintiff
sitting waiting in Keith’s office after trying to find Ricky. Keith then told Chuck over the
phone the meeting would be up in HR, not in his office like Plaintiff was originally told.
Chuck Carter said he would track down Ricky. Plaintiff went upstairs and waited outside
the HR office for another 5 minutes thinking Ricky would arrive any minute .. he did
not The meeting was already 20-25 minutes late Keith asked if he wanted to wait for
Ricky, and Plaintiff replied that he already had been waiting the entire time and looking
for him. On information and belief, Ricky was avoiding Plaintiff and the meeting So,
Plaintiff entered the HR room and the began the meeting (Legally, the Union is obligated
to have a representative in all disciplinary meetings Ricky was a no-show. Plaintiff never
did get a reason why he did not show. lnstead, Ricky became overly-involved and
detrimental to Plaintiff s firing and defamation in the following days.)

This April 16, 2018 meeting included Plaintiff, Lisa Newell, Keith Connors and no Union
Representative. Keith provided a speech expressing his “extreme disappointment” in
Plaintiff Keith accused Plaintiff of, then tells him for the first time that Alex’s complaint
was about an “unwelcome sexual advance,” that he kissed and touched her. Keith said
Plaintiff should “feel lucky that so many people came to bat for me/fought for me” in the
discussion about all this He said the discussion included Richard Graziano (WTNH

General Manager/Vice President) and Chuck Carter. Keith insinuated that Graziano and

21

66.

67.

Carter did not want Plaintiff disciplined Keith said the decision had been made to issue
him a 2-week suspension without pay. Lisa Newell handed Plaintiff copy of “Anti-
Harassment Policy” and EAP (Employee Assistance Program) information Lisa was
very quiet the entire meeting Plaintiff responded and said that he was grateful for those
who fought for him. ln cooperation Plaintiff said he would seek out guidance with the
EAP. Despite having so much more to say and so many questions, the meeting abruptly
ended and he was not allowed to ask his follow up questions Plaintiff then left initiating
his two-week suspension This was an adverse employment action

Plaintiff’s two-week suspension was retaliatory for complaining that he was being treated
differently than Amy and Alex. On information and belief, had Plaintiff not complained
for gender discrimination he would have been given a written warning and not
suspended without pay.

On April l7, 2018 at 2:52 PM, merely 23 hours after they issued Plaintiff the suspension
Keith Connors called him and fired him. Plaintiff was terminated over a 2-minute phone
call. Gn the phone Keith, extremely briefly says, “We found new evidence and based on
that new evidence we are deciding to terminate you.” About 15 seconds of complete
silence followed Plaintiff waited for an explanation as to the content of this “new
evidence.” There was no explanation no elaboration from Keith on “new evidence” No
information on the allegations No documentation No indication of an investigation
Plaintiff responded utterly shocked, and said, “l cannot for the life of me imagine what
possible new evidence you could have come across that would lead you to making this
decision Nothing new could incriminate me to termination Everything has already been

shared and laid out on the table.” Keith responded with “Lisa Newell will be sending you

22

68.

69.

70.

71.

your benefits information” and ended the phone call. Plaintiff was humiliated and
shocked

The termination phone call completely negated Plaintiff’ s ability to resign which he had
requested as a potential option and Lisa promised it would be an option Resigning would
have saved him his second job, which he lost too, resulting in thousands of dollars in lost
income

Plaintiff was never even informed of what Alex told HR, not before or after he responded
to the claim. lt wasn’t until after he was fired, and weeks later, that he received his
incomplete personnel file including the documentation of Amy’s and Alex’s claims Until
then Plaintiff did not know they lied, or what they lied about Plaintiff could not properly
respond to allegations against him when he did not know the content of the allegations
Every time Plaintiff began to ask questions, he was interrupted by Lisa or Keith.

On or about April 18, 2018, News Director Keith Connors sent out a mass e-mail
announcing Plaintiff` s termination to everyone at News 8, reading in part: “l\/licah Bailey
is no longer an employee at WTNH. His termination is effective immediately.” After the
email was sent the Assistant News Director Chuck Carter and Human Resources Lisa
Newell both scurried to Keith’s office to address their concern about the immediacy of
the mass e-mail and its potential repercussions This email sent immediate shockwaves
through the station and got everyone talking about Plaintiff and the false allegations
against him.

On April 19, 2018, Anne Craig, the (former) 5pm and l lpm News 8 Anchor, called
Plaintiff and left him a sincere voicemail message ln this message she expressed how

talented Plaintiff is and how sorry she was to hear of his situation Notably in her

23

72.

73.

voicemail, she referred to the #metoo movement and WTNH/News 8’s knee jerk reaction
to terminate Plaintiff, ln her voicemail she stated, “The culture of everything now is just
so sensitive and l know you’re such a good guy.” She went on to say how sorry she was
lt was clear from the message that she realized that WTNH/News 8 fired Plaintiff, not
because his acts were inappropriate but because WTNH/News 8 quickly overreacted,
afraid that it would be the next #metoo headline related to Amy and Alex.

On or about April 20, 2018, during the weekly “Stand-Up l\/leeting” (gathering of all
news staff in the newsroom for weekly update), Keith Connors led the meeting by
verbally announcing Plaintiff’ s firing and using his name as a launching pad for their
stance against sexual harassment reviewing their “no tolerance policy,” in turn
slandering Plaintiff` s name framing him as an example and stating as much that it was
certain that Plaintiff sexually harassed Alex and Amy, Dozens of employees heard this
statement Keith knew that Plaintiff had adamantly opposed and disagreed with Amy and
Alex’s false allegations He knew Plaintiff offered evidence to Lisa that could prove his
interactions with them were welcomed and consensual To add to the defamation Keith
sent out a mass email of the points/updates discussed during the meeting so those who
did not attend in person were made aware of all updates. His points and updates email
after this Stand-Up Meeting, included Plaintiff s firing and stated or at least inferred that
the reason for Plaintiffs firing was sexual harassment This was a hostile act This was
defamation This put Plaintiff s character in a false light This was a major
misrepresentation of Plaintiff`s character that most reasonable people would find
objectionable

Keith’s defamatory comments were made while at work, in the scope of his employment

24

74.

75.

76.

Right after Keith finished the newsroom “stand-up meeting”, a female employee marched
into Chuck Carter’s office expressing disappointment/concern about Keith’s handling of
Plaintiff`s termination announcement WTNH/News 8 did not retract its defamatory
remarks or correct its false statements WTNH/News 8 knew of the defamatory
statements and promoted the defamation by failing to correct the false statements

On April 26, 2018, 9 days after Plaintiff was terminated, he finally met with NABET
Local 14 Union President Joe D’addesse (veteran News 8 photographer). This was, and
to this day still, their one and only in-person meeting JP Coleman accompanied
D’addesse. D’addesse provided Plaintiff with his personnel file containing his incomplete
employee records, the termination letter, and written accounts of the accusations from the
first two accusers ln Keith Connors’ words, the “new evidence” _ an alleged complaint
of a third accuser _ was not included Nor was Plaintiff’s most recent stellar
performance review for the year 2017. Plaintiff received this review in February 2018.
By his own admission D’addesse has never handled a case of this level before
D’addesse and the NABET Local 14 Union deprived Plaintiff of fair representation and
breached its duty of loyalty to Plaintiff.

The Alexandra Conroy report in Plaintiff` s personnel file is vague calling Alex “a
female” and not using her name and it contained numerous false accusations The
written account of Alex’s claims provides: “on Friday, April 6, 2018, after an evening out
with a group of co-workers, which included Micah and the female complainant the group
returned to the station to retrieve their cars Everyone headed to their own vehicles;
Micha texted the female from his car asking if he could jump in her car to say “bye”. She

agreed Once in her car he proceeded to kiss her on the mouth and touch her. She became

25

77.

78.

uncomfortable with the nature of the physical contact and told him to stop. She said that
she felt his advances became unwelcome The next day Micah texted the female co-
worker regarding the incident Management didn’t review the texts, but the woman said
that she was uncomfortable with the nature of those texts.” This was a false statement
After Plaintiff received his personnel file he still did not know what “new evidence”
caused his termination lt was not included in Plaintiff’s personnel file Plaintiff does not
know the reason for his termination on what grounds, and still had no idea what “new
evidence” evolved the suspension to a termination Plaintiff was totally in the dark, in
complete turmoil On information and belief, all female employees involved in
Plaintiff`s termination were fully informed and their questions answered Plaintiff was
discriminated against and terminated because he is male Plaintiff was treated differently
than similarly situated employees who are female

Joe D’addesse failed to explain this “new evidence” to Plaintiff that caused his work
status to go from a two-week suspension to terminated What Joe did tell Plaintiff was
that on April l7, 2018, “a current union member went forward to HR on their own
addressing their own discontent with the decision to only issue [Plaintiff] a suspension.”
This was newly hurtful and surprising to Plaintiff because he had no enemies at
WTNH/News 8 that he knew of. Plaintiff was highly respected by all and treated
everyone equally. At the time Plaintiff had no idea why someone would make him a
target D’addesse said, this “current union member” also took it upon themselves to share
allegations about former WTNH/News 8 producer l\/larissa Nobile and Plaintiff, less than
24 hours after Plaintiffs suspension According to D’addesse that person alleged that

there are questionable text messages between Nobile and Plaintiff, This was a completely

26

79.

80.

false and ridiculous accusation because Plaintiff has zero history with Nobile outside of a
co-worker relationship/friendship This “new evidence” was entirely fabricated

The single only written message Plaintiff had with Marissa Nobile includes one
Facebook message back and forth. On November 4, 2017, the first and only messages
were Plaintiff: “l mean it when l say you’re not alone with this l went through it alone
and it sucks. Text whenever Marissa (305) XXX-XXXX” (3:04 Al\/l), and Marissa Nobile
response “Thank you!! l sincerely appreciate itl” (5:41 Al\/l). The context of this
communications was that Marissa Nobile was producing overnights at the time
specifically the weekend morning show, the same show Plaintiff produced as an early-on
producer. When Plaintiff returned to the station to use the restroom following a night out
after work, Marissa was there preparing for the morning show, They chatted for a little
catching up and she shared with Plaintiff that she just broke up with her long-term
boyfriend and that things were really hard juggling that stress along with working
overnights Plaintiff shared with her that he went through the exact same thing _ a
sudden break up from a long-term relationship while Plaintiff worked weekend
overnights _ and that Plaintiff went through it all alone without family or many friends
nearby. Being a good friend, Plaintiff shared comforting words along the lines that he had
been in her shoes and could relate and “time heals”, ‘this too shall pass”, etc. Plaintiff
sent her that single Facebook message when he arrived home letting her know she’s not
alone in her challenging times Simply, being a friend

Thereafter, in search for answers as to what the “new evidence” was, Plaintiff learned
from several people including D’addesse that this third person (a false accuser), Marissa

Noble, somehow “entered the picture” with unknown claims Marissa was not even an

27

81.

82.

employee of News 8 at the time the other complaints were filed Marissa’s employment
with WTNH/News 8 ended in December 2017. Plaintiff still does not officially know
why or how or what Marissa allegedly complained about or how she was even brought
into the picture less than 24 hours after his suspension triggering his termination

As a former Producer, Marissa had to interact and work side-by-side with Amy Hudak
and Alex Conroy just as Plaintiff did in his Producer role Amy was hired the same
month that Marissa left Marissa worked weekends for a while with Alex Conroy. A
much smaller staff is assigned to work weekends, which given that fact affords people
working weekends more opportunity to become close Marissa was very talkative and
friendly with everyone but especially with her weekend crew, including Alex Conroy.
On information and belief, Marissa and Alex kept in touch after Marissa ended her
employment at News 8 station

Apparently, hearing the new (unproven, tin-investigated) accusations against Plaintiff
was enough for WTNH to call the lies “new evidence” and terminate him. False
accusations once again gone tin-investigated by WTNH. D’addesse said Keith shared the
“new evidence” with corporate and they too were in-line with the decision to terminate
Plaintiff s employment This all happened only 23 hours after they made the decision to
suspend his employment And, Plaintiff was never asked about his relationship (or lack
thereof) with l\/larissa. When WTNH/News 8 heard “new accusations” and pulled the
trigger, it completely skipped an investigation and completely skipped the obligation to
inform Plaintiff of what he was being falsely accused of, as well as skipped affording him

the chance to refute the accusations WTNH/News 8 completely deprived Plaintiff of his

28

83.

84.

85.

86.

due process rights WTNH/News 8 discriminated against Plaintiff because he is male
Plaintiff was treated differently than similarly situated female employees

Due to WTNH/News 8’s failure to complete a proper and accurate investigation their
decision to terminate was based off of unconfirmed, fake information

Plaintiff still does not know the entire contexts of the “accusations”, but based on it
involving Marissa Noble, WTNH/News 8 clearly believed the false misleading
accusations and out of fear of repercussions of these women jumping on the #metoo
band wagon and having a public claim against the news station WTNH/News 8 fired
Plaintiff without doing a proper and complete investigation Plaintiff was treated
differently because he is male

Since Plaintiff s April 26, 2018 meeting with D’addesse he has asked the union several
times to retrieve this documentation from HR. To this day, Plaintiff still has not been
given in writing an official account of the claims/accusations made consisting of this
“new evidence.” On information and belief, no documentation exists, proving further the
accusations were maliciously fabricated Plaintiff is still in the dark about why he was
fired He does not know what information transformed his suspension _ with promise
that he would return to work two weeks later- into a termination the very next day.
The defamatory statements of Amy Hudak, Alex Conroy, Ricky Santiago, and Keith
Connors have carried over to news stations and industry affiliates in the region
preventing Plaintiff from obtaining gainful employment Plaintiff ‘s reputation has been
damaged to the extent that many former co-workers, superiors and mentors will no longer
speak to Plaintiff, Plaintist networking capabilities have been damaged by

WTNH/News 8’s unlawful acts against him.

29

87.

88.

89.

Amy Hudak’s defamatory comments were made while at work, in the scope of her
employment

Alex Conroy’s defamatory comments were made while at work, in the scope of her
employment

As a result of WTNH/News 8 discriminatory conduct towards Plaintiff and the
defamatory statements of its employees Plaintiff lost his second job with Full Send
Productions, as a result of the “sexual harassment” label. .. a decision made based on
Plaintiff being a “business risk.” Plaintiff had recently, before his termination brought in
the biggest project ever for Full Send Productions, which would have earned him at least
$7,000, or more When Full Send learned that Plaintiff was terminated under the false
pretext of sexual harassment accusations it terminated its relationship with Plaintiff and
he lost this income Along with this income Plaintiff had numerous other projects he was
part of producing Dan Fish, Full Send’s President sent him a text the day after Plaintiff
was fired from News 8 stating: “Was thinking about this more and l feel terrible but l
think it’s in the business’s best interest to not have you on any shoots until you get this all
sorted out l really hope you understand where l’m coming from but l can’t risk losing
any clients l’m sorry man.” lnstead, Fish received this $7,000.00 and more This major
project Plaintiff captured also had sentimental value to Plaintiff. Full Send and Plaintiff
had just been hired to produce the new admissions video and various video content for
Quinnipiac University, Plaintiff` s alma mater, and the project was near and dear to his
heart This project alone would have provided Plaintiff with at least 8 months of steady

work.

30

90.

91.

92.

Plaintiff lost his partnership with Full Send, a fast-growing business with significant
professional growth prospects for Plaintiff, Plaintiff also lost the intellectual property he
created with Full Send Plaintiff was looking forward to a prosperous relationship with
Full Send and this relationship was destroyed by Amy Hudak’s and Alex Conroy’s
defamatory statements

According to the online Nexstar Sexual Harassment Course all employees are required to
take it says quote “lf sexual contact is mutually desired it is not harassment”. ln the
incidents with Amy and Alex, the “sexual contact” was mutually desired The online
course also goes on to say “A single isolated incident is unlikely to constitute a hostile
work environment”. Plaintiff did not once harass or threaten Amy or Alex.

The Nexstar Employee Guidebook states regarding sexual harassment the conduct must
be “unwelcomed”. Plaintiff did not violate the policy because his behavior with Amy and
Alex was welcomed in the moment lt was not until afterwards that these women decided
they would falsely accuse Plaintiff for reasons unknown Plaintiff’s conduct with Amy
and Alex was welcomed and consensual For actions to be “unwelcome” means that it
must be known that the actions are not welcome No one said, “No.” No one said, “Stop.”
Both accusers lied to HR about saying “no” and “stop”. There was no resistance no
force no threat no aggression Only mutual actions There were two consenting adults,
each time There was mutual interest overall involvement and participation Plaintiff
tried his best to explain this to Lisa and HR, but he was not given the appropriate

opportunity and WTNH/News 8 did not fully investigate his side of the story,

31

93.

94.

95.

96.

97.

98.

99.

100.

101.

102.

Rather, WTNH/News 8 violated the Nexstar Employee Guidebook by failing to promptly
and thoroughly investigate and by failing to keep the matter confidential Nexstar
Employee Guidebook states that:
“A PROMPT AND THOROUGH lNVESTlGATlGN OF THE COMPLAINT
WlLL BE CONDUCTED WHILE MAINTAINING CONFlDENTlALlTY TO
THE EXTENT PRACTICAL. EVERY EFFORT WlLL BE MADE TO
SAFEGUARD THE El\/IPLOYEE’S PRIVACY lNTERESTS AND TO KEEP
THE MATTER CONFIDENTIAL TO THE EXTENT PERMlTTED BY LAW.”
Plaintiff’s union failed to fairly represent his interests
Plaintiff’s union also failed to keep this matter confidential influencing the termination
and adding further to the defamation by union representative Ricky Santiago. Ricky
purposefully defamed Plaintiff by gossiping and telling others outside of News 8 about
his termination
Ricky Santiago and Plaintiff`s union owed Plaintiff a duty of fair representation
Plaintiff’s union NABET Local 14, owed Plaintiff a duty of fair representation
Ricky Santiago, the union and Plaintiff’s employer owed him a duty act in good faith.
Plaintiff’s employer and union had a covenant of good faith and fair dealing to represent
his interests
Plaintiff’s employer and union breached its covenant of good faith and fair dealing by
failing to investigate his claims that the accusations against him were false
Plaintiff’s employer breached the collective bargaining agreement (or “Agreement”) by
failing to give him the reason for his termination and for discriminating against him
because he is male

Ricky Santiago was in the meetings where Plaintiff learned of the accusations against

him, but later on did not show up at the meeting where Plaintiff learned of his suspension

32

103.

After the meetings where Plaintiff learned of the accusations he was overrun with
emotions and confided in Ricky as the experienced “representative” supposed to have
Plaintiff` s back and guide him through this After both meetings, Ricky reminded
Plaintiff that no matter what he and the Union keep everything confidential and whatever
Plaintiff said to him stayed between them. That gave Plaintiff comfort knowing he could
express his true emotions and be completely truthful, just as Plaintiff had been with
Human Resources After the first meeting Ricky helped calm Plaintiff down and Plaintiff
returned to work. After the second meeting Plaintiff was distraught to the point of tears,
realizing he very well could lose his job and Plaintiff had been wronged and falsely
accused once again JP Coleman, Ricky and Plaintiff went for a walk down the block so
that he could contain himself before going back to work, JP and Ricky shared somewhat
comforting words, talking altogether about the “#l\/leToo l\/lovement”, and how these
women were abusing the #l\/leToo movement Plaintiff told them the accusations were
false Plaintiff shared with them how entirely truthful he had been about everything shed
more tears and they walked back to the station

Ricky Santiago defamed Plaintiff by making false statements about him to another.
Ricky’s defamatory acts were within the scope of his employment On Tuesday, April l7,
2018 at 8:06 pm, just hours after receiving the termination phone call, Plaintiff texted one
of his best friends, Jarryd, who used to work at WTNH but now works at NBC Boston
Purely out of career panic, Plaintiff asked if there are any producer position openings at
his station He said, “l don’t think so. And we gotta talk man RJ told me what happened
kind of’. Plaintiff asked “When did he talk to you?”. Jarryd: “Earlier today”. Plaintiff:

Yeah l can’t believe what’s happening How would RJ know?” larryd: “Yeah, l want to

33

104.

105.

talk to you about it. And l assume either Ricky or Kels told him, Plaintiff: “That spread
fast .. And l don’t know what you know but you know me .. And l would never do
something l felt wasn’t welcome or wanted Never”. Jarryd: “No l know that That’s why
l want to talk to you”.

On Thursday, April 19, 2018 at 8:30 pm: Plaintiff spoke with Jarryd on the phone and he
confirmed what he had texted, being that through word of mouth of “either Ricky or
Kels”, he heard what happened to Plaintiff merely hours after Plaintiff was fired (RJ and
Jarryd work together in Boston. RJ, Jarryd, Ricky and Kels are all good friends, some of
them former roommates. Ricky and RJ are best friends Plaintiff has zero reason to
believe Kels is the one who shared what happened He has no connection to it and is an
extremely soft-spoken mild-mannered person and is friends with Plaintiff. Ricky on the
other hand has been very connected to it heard all the accusations and was involved
from the very beginning) On information and belief, Ricky was either texting RJ while
all this was happening keeping him updated throughout or Ricky immediately texted RJ
once Plaintiff was fired, sharing the news within a matter of hours

Later in this April 19, 2018 phone conversation Jarryd informed Plaintiff that he also
heard from their friend, Allison, a producer at NBC Connecticut at the time They all
used to work together at WTNH/News 8. Allison texted Jarryd asking what happened to
Plaintiff and said that she heard the news Allison said she found out from Samantha
Plourde and Sarah Paduano, other producers at NBC Connecticut all are friends with
Plaintiff. Plaintiff was shocked and humiliated that someone had spread these lies to a
competitor station and friends within a matter of two days On information and belief,

Ricky was the person spreading these lies about Plaintiff. He communicated the news and

34

106.

107.

false reason about Plaintiff’ s firing with these NBC Connecticut employees Plaintiff
believes this because Ricky is good friends with Sarah Paduano, who also used to work at
News 8. Ricky and Sarah Paduano are known to keep in touch. Plaintiff even saw the two
of them hanging out together, within the past couple years, through social media. So, they
are good friends and keep in touch.

Plaintiff learned of all this from Jarryd, meanwhile already knowing what he had learned
from friends at News 8. Plaintiff was told that a day or so after he was fired, a female
WTNH/News 8 employee Sashi Hamilton shared her refusal to believe what the
accusers were alleging with Plaintiff s friend Alexandra Ceneviva. Sashi said she and
Alexandra Ceneviva had a tense conversation with Ricky Santiago, in the middle of a
News 8 hallway. On information and belief, this conversation was overheard by many
employees Sashi Hamilton shared that she and Alexandra Ceneviva were negating what
Ricky was saying about Plaintiff “being like that.” Then Ricky said, “you should believe
it there were other accusers too.” Ricky, Plaintiff’s union representative was
encouraging female employees at WTNH to believe that Plaintiff had sexually harassed
Alex Conroy and Amy Hudak and that “there were others too.” Ricky continued to
defame Plaintiff to his former co-workers and to persons in the industry outside of News
8. WTNH/News 8 knew of the defamatory statements and promoted the defamation by
failing to correct the false statements WTNH/News 8 was reckless in not preventing the
malicious defamatory acts of its employees

Ricky’s defamatory comments were made while at work, in the scope of his employment
Ricky’s comments were recklessly indifferent to Plaintiff’s professional reputation

Ricky’s comments were intentional and wanton

35

108.

Ricky’s false statements injured Plaintiff’ s reputation in the industry and has prevented
him from finding other employment For example Plaintiff applied to a Producer position
opening at NBC Connecticut an equal position which Plaintiff was more than qualified
for. A recruiter from NBC Universal contacted Plaintiff for a phone interview. Plaintiff
had the phone interview and it went exceptionally well The recruiter said NBC
Connecticut themselves would contact Plaintiff if he was to move forward in the hiring
process lnstead, Plaintiff received a rejection email about two weeks later on 9/20/ 18
stating “unfortunately, the team at NBC Connecticut decided to go with somebody else
for the open Producer position Feel free to reach out if you come across any other roles
that you think might be a fit and l’ll keep you in mind for opportunities moving forward.”
Plaintiff responded, “l do appreciate you following up with me despite NBC
Connecticut’s decision Throughout my job search, l have in fact had my eyes on some
other opportunities with NBC Universal and l am curious about what your territory is for
recruiting lf it isn’t too much to ask, l would love to hear what you know about the
following positions; whether they are still open positions and if you feel l would be a
solid candidate Here are a few throughout the Northeast area that l have interest in.”
Plaintiff then listed several open positions throughout Connecticut Boston and New
York. Plaintiff never heard back from the recruiter. On information and belief, multiple
people at NBC Connecticut found out about Plaintiff’ s firing and the false allegations
around it This prevented his opportunity to obtain new employment These false
statements were shared by Ricky Santiago, Plaintiff’s union representative Ricky

defamed Plaintiff and caused him damages

36

109.

110.

Gn information and belief, Ricky Santiago, after Plaintiff was terminated continued to
make false statements against Plaintiff, A WTNH/News 8 employee and friend of
Plaintiff s, Ben Brunson asked Plaintiff’s friend “How's he doing?” Ben Brunson shared
that he had a conversation with Ricky, in which Ricky made more false defamatory
statements about Plaintiff, stating that when some of the employees used to go out after
work together, Plaintiff would “Grab Marissa’s butt” Plaintiff was horrified to hear such
blatant lies This was an absolute false statement about him, This was made with
malicious intent to harm Plaintiff s reputation Not only would Plaintiff never do that to a
co-worker or anyone in public, but it is so fabricated it is preposterous Once again Ricky
was intentionally making things up and spreading lies about Plaintiff to others
WTNH/News 8 knew of the defamatory statements and promoted the defamation by
failing to correct the false statements

Plaintiff suffered a hostile work environment because he was discriminated against
because of his gender. The WTNH/News 8 work environment is permeated with a
flirtatious atmosphere This created a sexually-charged atmosphere Plaintiff was the
target of teasing and innuendo frequently because of his gender and because of his looks
Plaintiff would shrug it off, but it was always embarrassing and always made him feel
uncomfortable This was unwelcomed behaviors by WTNH/News 8 employees but
because several of them were Plaintiff`s superiors he didn’t want to complain about it. On
numerous occasions consistently, Plaintiff was the “poster boy” vis-a-vis the sexually-
charged atmosphere and teased because of his physical appearance especially his hair.
Plaintist counterparts and co-workers such as Amy Hudak, Alex Conroy, Keith

Connors, Adam Darsky, Darren Kramer, Anne Craig, Ann Nyberg, Nancy Lynch, Nicole

37

111.

Warren Mia Bechak and Noelle Gardner made comments routinely like “ You could be
a reporter you know, you have ‘the look,” “With that hair, you should be in front of the
camera,” “Have you seen Micah? His hair was just here” “l\/lan if l had that hair/if l
looked like you. . .,” “Check out the ‘wave’ today! l keep telling my husband to do his
hair like that but l don’t think he can,” “This is Micah Bailey. .. is he gorgeous or what‘?
Really young, single .. and l get to work with him every day,” “This guy’s hair needs its’
own TV show,” “The hair is lookin’ extra good today. lt always looks good, but today its
extra ‘flowy’,” “You’re young you’re stealth, you’re all that,” “Everybody talks about
your hair. .. you have a ton of hair,” “He’s got the thickest, curliest, waviest hair ever!
That’s what makes you really handsorne” Plaintiff was also given nicknames like “GQ”
and “Smooth.” Plaintiff was embarrassed by these comments but was afraid to say
anything because on many occasions the comments were made by his superiors These
comments were made during work hours to Plaintiff and within the ear shot of numerous
co-workers. These comments were made publicly during Facebook live feeds and on a
“Fireside Chat” segment with Ann Nyberg. These persons would not continuously
comment to female employees about their hair, how attractive they were or other physical
characteristics Plaintiff was treated differently than his female co-workers. Plaintiff was
discriminated against because he is male Plaintiff suffered a hostile work environment
because he is male WTNH/News 8 has a pattern and practice of discriminating against
their employees based on gender. These discriminatory comments were outrageous

On June 19, 2018, Rich Graziano reached out to Plaintiff via text just over one month to
the date of his termination letter, signed by him, Graziano’s text was to initiate a phone

call later that day regarding “someone that might be able to use your service” -

38

Plaintif "s “service” being video production Plaintiff and Graziano spoke on the phone
later that day and Graziano shared a brief sentiment about how things ended up for
Plaintiff at News 8. Graziano then introduced a show idea he claimed he is personally
invested in outside of News 8, called “'l`hat Life”. He proposes that he could use Plaintiff
as a producer, in teaming up with supposed Executive Producer “French Montana”, an A-
list rapper he knows Plaintiff is a fan of. They agree to discuss this further over lunch
with the president of the Connecticut NAACP, Scot Esdaile, an Executive Producer
supposedly also invested in this show idea. Graziano then emailed his WTNH secretary
to schedule a lunch meeting with Esdaile and Plaintiff, On June 26, the three of them met
at Portofino’s in New Haven and discussed this show idea further. At this point Plaintiff
heard out what they had to say, but was mainly gauging the authenticity of the ideas and
strategy they were proposing to Plaintiff, Graziano name-dropping and talking about the
budget “l think you’ll like”, certainly added flare Graziano acted as though he wanted to
hire Plaintiff as a producer on this project After lunch, Graziano and Plaintiff stood
outside the restaurant and chatted for about two minutes Conversation shifted from the
show idea to more of Graziano’s sentiment about what unfolded against Plaintiff at News
8. Graziano then made memorable statements to Plaintiff Graziano stated “l can’t
believe Amy Hudak would do that” and “l tried to fight for you, but once it went up to
corporate it was out of my hands”. A few days later, June 29th, 2018, Plaintiff emailed
Graziano and Esdaile following up on their meeting Graziano responded Esdaile did
not Supposedly, the next task at hand was for Graziano and Esdaile to begin to pitch this
to their local connections Nothing has since moved forward that Plaintiff is aware of, and

Plaintiff has not heard directly from Graziano since

39

112.

113.

114.

115.

On April 27, 2018, Plaintiff filed a union grievance related to his working conditions
The President of Local 14, D’addesse has failed to adequately manage Plaintiff s union
grievance Every time there has been an update or information he needed Plaintiff had to
chase him down and seek it out, texting and calling like he’s been hiding from Plaintiff,
Plaintiff was very cognizant of the fact that Union grievances “take a long time”, as
D’addesse has repeatedly shared Plaintiff was very respectful with his communication
but D’addesse’s communication was always curt D’addesse even admitted to Plaintiff
that he had never handled a case this size At one point when Plaintiff asked him “What is
the latest”, Joe said “Not much [go]ing over info in dc l will be there next week for
meetings on other issues as well.” Plaintiff waited for weeks to hear an update from Joe
as has been the case with most of the updates.

July 23, 2018 Plaintiff received an email from Joe: “Hi Micah, attached please find ruling
on case Thanks loe The attachment read:

Micah Baily

Dear Micah, after a very long investigation of the facts the local E-Board
along with the Nabet/Cwa Sector President and General Council have
decided not to arbitrate your case

This was not an easy decision lf you disagree with the decision of the
Nabet/Cwa Sector President you have the right to appeal this decision to
CWA President Christopher Sheldon in accordance with the lnternal
Appeals Procedures as stated in the CWA Constitution

Sincerely Joseph A D’Addese
President Local 14
New Have Connecticut
Gn August 26, 2018, Plaintiff filed his appeal to challenge the Union’s decision not to

arbitrate The Union never told Plaintiff they even had an option to not go through

arbitration Plaintiff understood that it is Plaintiffs right to have the Union run the course

40

116.

117.

118.

of the grievance including arbitration Joe did not explain the process to Plaintiff
thoroughly or his options moving forward

On November 13, 2018, Plaintiff learned from NABET Sector President Charles Braico,
that WTNH had changed its story again about Marissa Nobile’s “complaint” At first,
Plaintiff was told he sent “inappropriate texts messages” to Marissa, and now Plaintiff
has learned that he allegedly made “inappropriate comments” to l\/larissa. This too is
false Plaintiff never made inappropriate comments to Marissa, Marissa Nobile’s
employment at WTNH/News 8 ended in December 2017, so this alleged conduct must
have happened prior to December 2017. Allegedly, “She [l\/[arissa] complained that you
would return to the station in the evenings after drinking and made comments that made
her feel very uncomfortable” This is a false fabricated undocumented tin-investigated
and malicious statement

November 13, 2018, was the final adverse employment action against Plaintiff when
WTNH-TV changed its story about why Plaintiff was terminated and his appeal to
arbitrate his claims was denied by the Union and by WTNH/News 8.

l\/loreover, the Union’s original decision not to arbitrate did not include this false detail
about Marissa Nobile. The Union and News 8 revealed contradictory reasons for
Plaintiff s termination The Union in its letter stated “Please be advised that the SEC did
not consider this claim [by Marissa Nobile] in making its decision lts position is based
on your admitted conduct towards Conroy, after being warned about sexual harassment in
February.” However, this statement directly contradicts WTNH/News 8’s statement that
it terminated Plaintiff because of the “new evidence” tied to Marissa, not the Conroy

encounter or anything before which led to his suspension On information and belief, the

41

119.

120.

121.

122.

scathing tone of this union letter, the denial of due process from the Union and the late
revelation of yet another false allegation against Plaintiff confirmed that the Union was in
collusion with WTNH/News 8.
Plaintiff has suffered extreme and severe emotional distress because of the discriminatory
acts of WTNH/News 8 and because of the defamatory acts of its employees Plaintiff has
suffered from sleeplessness, depression mood swings aggression anxiety, panic attacks
nervous breakdowns post-traumatic stress and suicidal thoughts Plaintiff has sought
counseling from William l\/lecca, LCSW and continues to see him on a regular basis
Plaintiff has been prescribed Sertraline an antidepressant medication prescribed to help
treat the effects of his severe emotional distress
Plaintiff was discriminated against because he is male Plaintiff was treated differently
than similarly situated female employees Plaintiff suffered a hostile work environment
and has suffered emotional distress Plaintiff has been defamed by his co-workers and
placed in a false light Plaintiff has suffered and continues to suffer damages as a result
of WTNH/News 8’s unlawful acts towards him,
C()UNT ONE: GENDER DISCRIMINATI()N PURSUANT TO TITLE VII
OF THE CIVIL RIGHTS ACT
Paragraphs 1- 120 are hereby incorporated by reference the same as if fully pleaded in
Count One
Plaintiff, on the date of termination and at all relevant times in question was a highly
qualified and respected employee of the Defendant pursuant to Title Vll of the Civil

Rights Act).

42

123.

124.

125.

126.

127.

128.

On information and belief, Defendant exhibited a continuous pattern of gender
discrimination There was not one singular incident but consistent and constant
discriminatory acts by Defendant over a period of years

Plaintiff was subjected to a series of continuous adverse employment actions as described
herein including but not limited to unequal treatment on account of his gender, denial of
union representation and denial of dues process related to his suspension and
termination all taken because of his gender.

Circumstances surrounding the adverse employment actions give rise to the inference of
gender discrimination Plaintiff was disciplined for consensually touching two female
coworkers outside of work and working hours while the female employees were not
disciplined for touching Plaintiff, The female employees who complained about Micah
were fully informed of all facts and given the opportunity to be heard and explain their
concerns Plaintiff was not given all of the facts related to these female employees’
complaints and was not given the opportunity for his side of the story to be heard
Circumstances surrounding the adverse employment actions give rise to the inference of
gender discrimination During work hours female and male employees made sexist
comments to and about Plaintiff related to his looks and physical appearance while
similarly situated female employees did not suffer similar sexist comments
Circumstances surrounding the adverse employment actions give rise to the inference of
gender discrimination On information and belief, female employees received adequate
union representation and Plaintiff did not

Circumstances surrounding the adverse employment actions give rise to the inference of

gender discrimination Plaintiff s union representative Ricky Santiago, defamed Plaintiff

43

129.

130.

131.

132.

133.

VI.

134.

by making false statements about him to third parties On information and belief, Ricky
Santiago did not make false statements about the female employees involved in the
complaints against Plaintiff,
When Plaintiff was terminated Defendant never stated a reason for the termination other
than there was “new evidence.” On information and belief, when female employees are
terminated from Defendant’s employ, they are given the reason for their terminations
Any reason Defendant now gives is factually baseless and without merit Defendant’s
reasons for the adverse actions are clearly pretextual and false
Plaintiff’s gender was a the reason for Defendant’s denial of his equal treatment in the
terms conditions and privileges of his employment
On information and belief, Defendant exhibited a continuous pattern of
gender discrimination There was not one singular incident but consistent and constant
discriminatory acts by Defendant over a period of years
Plaintiff was treated differently than similarly situated female employees Plaintiff was
discriminated against because of his gender.
Defendant should be held liable for discriminating against Plaintiff because of his gender,
in violation of Title Vll of the Civil Rights Act.
COUNT TWO: GENDER DISCRIMINATION PURSUANT TO
C()NNECTICUT’S FAIR EMPLOYMENT
PRACTICES ACT (CFEPA).

Paragraphs 1-133 are hereby incorporated by reference the same as if fully pleaded in

Count Two.

44

135.

136.

137.

138.

139.

Plaintiff, on the date of termination and at all relevant times in question was a highly
qualified and respected employee of the Defendant pursuant to Connecticut’s Fair
Employment Practices Act (CFEPA).

On information and belief, Defendant exhibited a continuous pattern of gender
discrimination There was not one singular incident but consistent and constant
discriminatory acts by Defendant over a period of years

Plaintiff was subjected to a series of continuous adverse employment actions as described
herein including but not limited to unequal treatment on account of his gender.
Circumstances surrounding the adverse employment actions give rise to the inference of
gender discrimination Plaintiff was disciplined for consensually touching two female
coworkers outside of work and working hours while the female employees were not
disciplined for touching Plaintiff, The female employees who complained about Micah
were fully informed of all facts and given the opportunity to be heard and explain their
concerns Plaintiff was not given all of the facts related to these female employees
complaints and was not given the opportunity to provide his side of the story.
Circumstances surrounding the adverse employment actions give rise to the inference of
gender discrimination During work hours female and male employees made sexist
comments to and about Plaintiff related to his looks and physical appearance while
female employees did not suffer similar sexist comments

Circumstances surrounding the adverse employment actions give rise to the inference of
gender discrimination On information and belief, female employees received adequate

union representation and Plaintiff did not

45

140.

141.

142.

143.

VII.

144.

145.

146.

147.

Circumstances surrounding the adverse employment actions give rise to the inference of
gender discrimination Plaintiff` s union representative Ricky Santiago, defamed Plaintiff
by making false statements about him to third parties On information and belief, Ricky
Santiago did not make false statements about the female employees involved in the
complaints against Plaintiff,

Plaintiff’s gender was a substantial motivating factor for denial of his equal treatment in
the terms conditions and privileges of his employment

Plaintiff was treated differently than similarly situated female employees Plaintiff was
discriminated against substantially in part because of his gender.

Defendant’s actions caused Plaintiff damages

Defendant’s should be held liable for discriminating against Plaintiff substantially in part
because of his gender, in violation of CFEPA.

COUNT THREE: RETALIATION BASED ON GENDER

Paragraphs 1-143 are hereby incorporated by reference the same as if fully pleaded in
Count Three.

Plaintiff participated in protected activity when he complained to Defendant that he was
treated differently because of his gender related to the failure of Defendant to fully
investigate the false allegations against him related to Amy Hudak and Alex Conroy,
Plaintiff complained to Defendant on several different occasions

After Plaintiff complained to Defendant about his unlawful treatment he suffered two
adverse employment actions when he was first placed on a suspension and then less than
24 hours after, his employment was terminated

Defendant’s actions caused Plaintiff damages

46

148.

VIII.

149.

150.

151.

152.

153.

IX.

154.

155.

156.

157.

Defendant’s should be held liable on this count and Plaintiff should be awarded all
appropriate relief.

COUNT FOUR: HOSTILE W()RK ENVIRGNMENT

Paragraphs 1-148 are hereby incorporated by reference the same as if fully pleaded in
Count Four.

Defendant’s conduct and sexist statements toward Plaintiff regarding his hair, physical
appearance marital status and age had the purpose of unreasonably interfering with
Plaintiff’s work performance and created a hostile and offensive work environment
Defendant’s conduct was continuous over several years

Plaintiff’s workplace was permeated with discriminatory intimidation and ridicule that
was sufficiently severe that it altered the conditions of his employment

Defendant’s actions caused Plaintiff damages

Defendant should be held liable on this count and Plaintiff should be awarded all
appropriate relief.

COUNT FIVE: DEFAMATION SLANDER PER SE

Paragraphs l- l 53 are hereby incorporated by reference the same as if fully pleaded in
Count Five. n

Defendant’s employees orally published a false statement to a third person
Defendant’s employee Amy Hudak, made false oral statements to Defendant including
human resources representatives and other management employees with the malicious
intent to harm Plaintiff,

Defendant’s employee Amy Hudak, made false oral statements to other employees of

Defendant with the malicious intent to harm Plaintiff.

47

158.

159.

160.

161.

162.

163.

164.

165.

166.

167.

168.

169.

170.

Defendant’s employee Alexandra Conroy, made false oral statements to Defendant
including human resources representatives and other management employees with the
malicious intent to harm Plaintiff,

Defendant’s employee Alexandra Conroy, made false oral statements to other employees
of Defendant with the malicious intent to harm Plaintiff.

Defendant’s employee Ricardo Santiago, made false oral statements to Defendant
including human resources representatives and other management employees with the
malicious intent to harm Plaintiff.

Defendant’s employee Ricardo Santiago, made false oral statements to other employees
of Defendant with the malicious intent to harm Plaintiff,

Defendant’s employee Keith Connors made false oral statements to Defendant
including human resources representatives and other management employees with the
malicious intent to harm Plaintiff,

Defendant’s employee Keith Connors made false oral statements to other employees of
Defendant with the malicious intent to harm Plaintiff.

Plaintiff’s reputation suffered injury as a result of the false oral statements

The false oral statements involved allegations that question Plaintiff’s moral turpitude
The false oral statements were made within the course and scope of their employment
The false oral statements were made in furtherance of the employer’s business

The false oral statements were made with malicious intent

The Defendant ratified and adopted the slanderous publications made by its employees

The Defendant failed to prevent the slanderous and malicious acts of its employees

48

171.

172.

173.

174.

l75.

176.

177.

178.

179.

180.

181.

182.

183.

Plaintiff was defamed by Defendant’s employees Defendant should be held liable on this
count and Plaintiff should be awarded all appropriate relief.

COUNT SIX: DEFAMATION LIBEL PER SE

Paragraphs l- 171 are hereby incorporated by reference the same as if fully pleaded in
Count Six.

Defendant’s employee Keith Connors published a false written statement to a third
person

Defendant’s employee Keith Connors made false written statements to Defendant
including human resources representatives and other management employees with the
malicious intent to harm Plaintiff,

Defendant’s employee Keith Connors made false written statements to other employees
of Defendant with the malicious intent to harm Plaintiff.

Plaintiff’s reputation suffered injury as a result of the false written statements

The false written statements involved allegations that question Plaintiff’s moral turpitude
The false written statements were made within the course and scope of Keith Connor’s
employment

The false written statements were made in furtherance of the employer’s business

The false written statements were made with malicious intent

The Defendant ratified and adopted the libelous publications made by its employees

The Defendant’s employer failed to prevent the libelous and malicious acts of its
employees

Plaintiff was defamed by Defendant’s employees Defendant should be held liable on this

count and Plaintiff should be awarded all appropriate relief.

49

XI.

184.

185.

186.

187.

188.

189.

190.

1.91.

192.

COUNT SEVEN: INVASION ()F PRIVACY - FALSE LIGHT

Paragraphs 1- 183 are hereby incorporated by reference the same as if fully pleaded in
Count Seven.

Plaintiff was placed in a false light by Defendant when Defendant publicized and
represented that Plaintiff was terminated for sexual harassment and other details related
to his termination

Plaintiff was placed in a false light by Defendant’s employee Keith Connors when the
employee publicized and represented that Plaintiff was terminated for sexual harassment
and other details related to his termination

Plaintiff was placed in a false light by Defendant’s employee Ricardo Santiago, when the
employee publicized and represented that Plaintiff was terminated for sexual harassment
and other details related to his termination

Plaintiff was placed in a false light by Defendant’s employee Amy Hudak, when she
publicized and represented to Defendant that Plaintiff unwantedly and inappropriately
touched her, amongst other false details

Plaintiff was placed in a false light by Defendant’s employee Alexandra Conroy, when
she publicized and represented to Defendant that Plaintiff unwantedly and inappropriately
touched her, amongst other false details

This false light placed Plaintiff in a position that is highly offensive to a reasonable
person

These false light publications were false

These false light publications were a major misrepresentation of Plaintiff’ s character.

50

193.

194.

195.

XII.

196.

197.

198.

199.

200.

201.

202.

203.

204.

Defendant knew or acted with reckless disregard as to the falsity of the publicized matter
and the false light in which Plaintiff was placed

Defendant’s employees were acting in the course of their employment and for the benefit
of their employer with the false light publication occurred

Defendant should be held liable on this count and Plaintiff should be awarded all
appropriate relief.

COUNT EIGHT: BREACH OF CONTRACT

Paragraphs 1-195 are hereby incorporated by reference the same as if fully pleaded in
Count Eight

Defendant breached the collective bargaining agreement (hereinafter “contract”) with
NABET-CWA Local 14.

Plaintiff was an employee of Defendant

Plaintiff was a member of the NABET-CWA Local 14 union and paid union dues
NABET-CWA Local 14 represented Plaintiff`s interests in negotiating the contract with
Defendant and therefore Plaintiff is a party to the contract

The parties with mutual assent agreed to form this contract and reasonable consideration

was exchanged

Plaintiff was promised and had an expectation to receive the benefits of the contract in

exchange for the union dues he paid

Defendant breached the contract when it violated section 4.2 and 16 of the contract
amongst other sections

Defendant breached the contract when it violated section 4.2 of the contract by failing to

give Plaintiff reason for his discharge

51

205.

206.

207.

XIII.

208.

209.

210.

211.

XIV.

212.

213.

214.

215.

Defendant breached the contract when it violated section 16 of the contract by
discriminating against Plaintiff because of his gender.

Defendant’s breach caused and continues to cause Plaintiff damages
Defendant should be held liable on this count and Plaintiff should be awarded all
appropriate relief.

COUNT NINE: CLAIM FOR BREACH OF Il\/IPLIED
COVENANT OF GO()D FAITH AND FAIR DEALING

Paragraphs 1-208 are hereby incorporated by reference the same as if fully pleaded in
Count Nine.

No similarly situated reasonable employee would expect their employer to intentionally,
willfully, and with dishonest purpose discriminate against him because of his gender and
breach their contract by failing to give him a reason for his termination

Defendant’s breach injured Plaintiff s rights to receive the benefit of the contract
Defendant should be held liable on this count and Plaintiff should be awarded all
appropriate relief.

COUNT TEN: WRONGFUL DISCHARGE IN VIOLATI()N OF PUBLIC
POLICY

Paragraphs 1-211 are hereby incorporated by reference the same as if fully pleaded in
Count Ten

Plaintiff was employed with Defendant as an at will employee

Plaintiff was terminated for an improper reason in violation of public policy.
Defendant’s improper motive for terminating Plaintiff’ s employment was derived from
its fear of being the next #Metoo headline and because of the societal and litigious

pressures of the #l\/letoo movement

52

216.

217.

218.

219.

220.

221.

XV.

222.

223.

224.

225.

Defendant failed to fairly investigate Plaintiff s account of Amy Hudak and Alexandra
Conroy’s false allegations against him and terminated him without discovering the truth
of the matter.

Defendant’ accepted Amy Hudak and Alexandra Conroy’s false allegations as truth
because they are female

Defendant terminated Plaintiff’s employment without a fair investigation because he is
male

Defendant’s violation of public policy promotes discrimination in the workplace against
its male employees

Plaintiff suffered damages because of Defendant’s violation of public policy and its
wrongful termination of Plaintiff`s employment

Defendant should be held liable on this count and Plaintiff should be awarded all
appropriate relief.

COUNT ELEVEN: NEGLIGENT INFLICTI()N ()F EMOTIONAL DISTRESS
Paragraphs 1-221 are hereby incorporated by reference the same as if fully pleaded in
Count Eleven.

The unlawful employment actions alleged herein were the direct result of the Defendant’s
actions to negligently inflict emotional distress or that Defendant knew or should have
known that such distress was a likely result of its conduct

Defendant negligently inflicted emotional distress on Plaintiff by humiliating him during
the suspension and termination process

During Plaintiffs suspension and termination process Defendant’s employee and the

person in charge of the investigation Lisa Newell, made sexist remarks to Plaintiff

53

226.

227.

228.

229.

230.

231.

232.

XVI.

233.

stating that he was “obviously taking advantage of a friend in need,” and did not allow
Plaintiff to participate fully in his own investigation Defendant’s employee Lisa Newell,
did not collect evidence offered by Plaintiff to support his defense to the false allegations
During Plaintiff’ s suspension and termination process Defendant’s employee Ricardo
Santiago, made false statements about Plaintiff to other employees regarding the false
sexual harassment allegations against Plaintiff. Santiago was Plaintiff’s union
representative and failed to show up to critical disciplinary meetings to support Plaintiff.
Defendant during the suspension and termination process knew how distraught and
upset Plaintiff was because of the false allegations against him. Defendant witnessed
Plaintiff emotional response including tears to Defendant’s negligent acts against him.
Defendant’s conduct involved an unreasonable risk of causing distress to Plaintiff,
Defendant’s employees knew that the emotional distress they caused might result in
Plaintiff s illness

As a result of the Defendant’s negligent infliction of emotional distress Plaintiff became
physically ill and also sought professional counseling and medication to help manage his
emotional distress

Defendant’s conduct caused emotional distress to Plaintiff.

This emotional distress and humiliation caused Plaintiff damages

COUNT TWELVE: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
Paragraphs 1-232 are hereby incorporated by reference the same as if fully pleaded in

Count Twelve

54

234.

235.

236.

237.

238.

The unlawful employment actions alleged herein were the direct result of the Defendant’s
actions to intentionally inflict emotional distress or that Defendant knew or should have
known that such distress was a likely result of its conduct

Defendant’s acts of employment discrimination defamation and wrongful termination
towards Plaintiff were so extreme and outrageous as to offend the common decency of
any similarly situated individual in his position No employee should be subjected to a
material change in their terms conditions and privileges of employment based on his
gender, as alleged herein

The Defendant possessed knowledge that the employment discrimination alleged herein
directly violated the Defendant’s own employment policies but did nothing to remedy
each and every violation

Plaintiff has experienced severe emotional and psychological injuries as a direct and
proximate cause of the Defendant’s actions He has trouble sleeping eating experiences
stress depression and anxiety.

As a result of Defendant’s conduct Plaintiff has suffered and will continue to suffer past

and future economic, physical and emotional harm.

XVII. PRAYER F()R RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court:

a. Award Plaintiff compensatory damages for gender discrimination in violation of

CFEPA, in an amount to be determined at trial;

b. Award Plaintiff compensatory damages for gender discrimination in violation of

Title Vll Civil Rights Act gender discrimination in an amount to be determine at trial;

55

c. Award Plaintiff compensatory and punitive damages for Defendant’s violations of
Connecticut common law (wrongful termination hostile work environment defamation breach
of contract breach of implied covenant of good faith and fair dealing);

d Award Plaintiff compensatory and punitive damages for Defendant’s intentional
infliction of emotional distress in an amount to be determined at trial;

e. Award Plaintiff compensatory and punitive damages for Defendant’s negligent
infliction of emotional distress in an amount to be determined at trial;

f. Award Plaintiff compensatory damages for retaliation in an amount to be

determined at trial;

g Award of punitive damages

h. Award of prejudgment interest and costs;

i. Award attorneys’ fees and costs

j. Award such other relief in law or equity as this Court deems appropriate

56

JURY TRIAL DEMANDED

Plaintiff respectfully requests a jury trial on all questions of fact raised by his Complaint

57

PLAINTIFF,
MICAH BAILEY

Bv: /s/

Kirsten l\/I. Schneider (ct29703)

Law Office of Kirsten Schneider, LLC
P.O. Box 339

Fairfield, CT 06824

(475) 999-8061 tel.
kschneider@kschneiderlaw.com

His Attorney

EXHIBIT A

58

EEOC Form 161 (11/16) U.S. EQUAL EMPLCYMENT CPPORTUNITY COMM|SS|ON

 

DisiiiiissAL AND NoTicE oF Riciirs §

TOZ Micah Bailey ~ FrOmf Boston Area Office l ,
36 Cental Ave. # 2 John F.. Kennedy Fed qug
Hamden, CT 065'|7 Government Ctr, Room 475

Boston, MA 02203

l
i
i
i

 

I:____| l On behalf of person(s) aggrieved whose identity is " -‘|
CONFIDENTIAL (29 CFR §1601.7(a)) l ` 'i'.

EEOC Charge No. EEOC Representative Telephone No. i
Anthony M. Pino, Jr., . l i

523-2019-00465 Enforcement Supervisor ' (61§7) 565-3192

 

THE EEOC |S CLOSlNG ITS FlLE ON TH|S CHARGE FOR THE FOLLOW|NG REASON: j
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

|
Your allegations did not involve a disability as defined by the Americans With Disabilities Act. §
_ i l

Your charge was not timely filed with EEOC; in other Words, you waited too long after the ldate(s) of the
discrimination to file your charge §

Il:lUl][l

The EEOC issues the following determination Based upon its investigation the EEOC is unable to conclude `
information obtained establishes violations of the statutes This does not certify that the respondent is in compliari
the statutes No finding is made as to any other issues that might be construed as having been raised by this charg

i

[ll:l

Other (bn'efly‘ state)

i

» l

- NOTICE OF SUlT RlGHTS - §

(See the additional information attached ;to this form.) f
Title Vll, the Americans with Disabi|ities Act, the Genetic informatiofi Nondiscrimination Act, orlthe Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will sei
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court Yo
lawsuit must be filed WlTHlN 90 DAYS of your receipt of this notice; 'or your right to sue based on this charge wil

lost. (The time limit for filing suit based on a claim under state law may beldifferent.) §

l

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful Eviolations) of tliiei

alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years (3 y
before you file suit may not be collectible f §

FEB ii 2

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes _'f
i

alleged
7

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge

i .
»

liar the
ce' with

d

¢.

l t
idl_you.
ur§

ib§€‘

l §

earsl

1

iii

 

 

Enclosures(s) Feng _ An, i(DatelMai/ed)
Area office wiresth § ' F "
Cc: Kirsten Schneider ; §
LAW OFFICE OF KlRSTEN SCHN_ElDER LLC
NEXSTAR MEDIA GROUP lNC. P. O. yBox 339 =
545 E. John Carpenter Freeway Suite 700 Fairfield, CT 06824

lrving, TX 75062

i

 

EXHIBIT B

59

STATE OF CONNECTICUT
COMMISS|ON ON HUMAN RIGHTS AND OPPORTUN|T|ES

Micah Bailey
C()MP|_A|NANT CHRO No. 1930331
vs. EEOC No. 523201900465

Nexstar Broadcasting Group Inc. and Nexstar Broadcasting Inc.
RESP()NDENT

RF_LEASE 0|: JURISDICT|ON

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint The Complainant is authorized to commence a civil action in accordance With CONN. GEN.
STAT. § 4621-100 against the Respondent in the Supeiior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in Which the Respondent transacts business or in Which
the Complainant resides lf this action involves a state agency or otticial, it may be brought in the Superior Court
for the judicial district of Hartt`ord.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ cht. ov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served Electronic
service is preferred THE COMMISSION lVIUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
T 0 CONN. GEN. STAT. § 46a-]03.

The Complainant must bring an action in Superior Court Within 90 days of receipt of this release and Within two
years of the date of filing the complaint With the Commission unless circumstances tolling the statute

of limitations are present

I)ATE: 4/3/2019 .i . l - ‘ "
tanya A. Hughes, hxecutive Director

Service:
Complainant’s attorney: kschn'eider@kschneiderlaw.com

Respondent’s attorneys; victoria.chavey@jacksonlevvis.com; alexa.farmer@jacksonlewis.com

